COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Adrian Barnes

Appellate case number:      01-19-00644-CR

Trial court case number:    1494270A

Trial court:                209th District Court of Harris County

       We abated this appeal and remanded the case to the trial court for appellant to obtain
a signed order on his application for a writ of habeas corpus and for the trial court to enter
findings of fact and conclusions of law. The trial court clerk has filed a supplemental
clerk’s record containing the trial court’s order denying appellant’s application for a writ
of habeas corpus and the trial court’s findings of fact and conclusions of law. Accordingly,
we reinstate the case on the Court’s active docket.
       Appellant’s brief will be due within 30 days of the date of this order. See TEX.
R. APP. P. 31.1(a), 38.6(a). Appellee’s brief will be due within 20 days of the date the
appellant’s brief is filed. See id.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss___
                    Acting individually  Acting for the Court


Date: _September 12, 2019____